NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted May 16, 2007*
                              Decided May 22, 2007

                                      Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. KENNETH F. RIPPLE, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 07-1036

ELISA SUAREZ,                                  Appeal from the United States
     Plaintiff-Appellant,                      District Court for the Northern
                                               District of Illinois, Eastern Division
      v.
                                               No. 05 C 4915
SACRED HEART HOSPITAL,
    Defendant-Appellee.                        Robert W. Gettleman,
                                               Judge.

                                    ORDER

       Elisa Suarez, a former laboratory technologist at Sacred Heart Hospital, sued
Sacred Heart alleging that it fired her in violation of the Age Discrimination in
Employment Act (ADEA), 42 U.S.C. § 621 et seq. The district court granted Sacred
Heart’s motion for summary judgement, determining that Suarez had not
established a prima facie case for age discrimination. We affirm.




      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 07-1036                                                                    Page 2

       As the district court noted, Suarez failed to comply with Northern District of
Illinois Local Rule 56.1(b)(3), which requires a party opposing a motion for
summary judgment to file a statement identifying any disputes with the moving
party’s statement of material facts. Because Suarez did not do so, the district court
properly deemed Sacred Heart’s statement of facts to be undisputed, see N.D. Ill. R.
56.1(b)(3)(C); Cady v. Sheahan, 467 F.3d 1057, 1061 (7th Cir. 2006). See also
McNeil v. United States, 508 U.S. 106, 113 (1993) (pro se civil litigants required to
follow procedural rules); Ammons v. Aramark Uniform Servs., Inc., 368 F.3d 809,
817 (7th Cir. 2004) (district court may require “strict compliance” with Rule 56.1).

       According to Sacred Heart’s statement of facts, Suarez was hired in
December 2002 as a laboratory technologist; her duties consisted of analyzing
patients’ blood and urine samples. In August 2003 she was disciplined for
mislabeling specimen tubes and was issued a written warning. Two months later
she improperly performed a hematology test, and her boss warned her that she
could be fired if she made another mistake. In her July 2004 performance
appraisal, Suarez was again instructed that her performance needed to improve.
The next month she participated in a quality assurance test conducted by the
College of American Pathologists (CAP), which regulates Sacred Heart’s laboratory
to ensure that it meets government-mandated control standards. Suarez incorrectly
analyzed nine test specimens, and thus received nine “unacceptable” ratings, the
most in the laboratory. She next participated in a CAP test in March 2005, and this
time she incorrectly analyzed 18 specimens, again more than any other laboratory
technologist. Suarez did not dispute the accuracy of the CAP test results and
conceded that her errors could compromise Sacred Heart’s accreditation and patient
care. In May 2005 the Vice President of Operations fired Suarez, who was then 64.

       Suarez filed a form employment-discrimination complaint, suing Sacred
Heart under the ADEA for firing her “on the spot” without an adequate
investigation of her CAP test results. According to Suarez, Sacred Heart usually
permits a technologist to correct CAP test errors without being automatically fired,
but this procedure was not followed in her case because of her age, she alleges.
Sacred Heart moved for summary judgment arguing that Suarez had not made out
a prima facie case for age discrimination.

       The district court granted Sacred Heart’s motion for summary judgment.
The court analyzed Suarez’s claims under the indirect method of proof, see
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973), which required
Suarez to show that (1) she was more than 40; (2) she met Sacred Heart’s legitimate
job expectations; (3) she was discharged; and (4) she was treated differently from a
similarly-situated substantially younger employee or Sacred Heart hired a
substantially younger employee to replace her. See Olson v. Northern FS, Inc., 387
F.3d 632, 635-36 (7th Cir. 2004); Robin v. Espo Eng’g Corp., 200 F.3d 1081, 1090
No. 07-1036                                                                    Page 3

(7th Cir. 2000). The court noted that Suarez met the first and third prongs because
she was 64 years old at the time she was terminated. But the court determined
that Suarez could not show that she met Sacred Heart’s legitimate job expectations
because she made multiple errors that could have compromised patient care and
jeopardized the laboratory’s accreditation. Further, her replacement was not
substantially younger. Nor could Suarez identify a similarly situated younger
employee who was treated differently, because no other employee had made as
many errors. Finally, even if she could make out a prima facie case, the court
determined that she could not show that the proffered reason for her
discharge—poor performance—was pretextual.

      We review a district court’s grant of summary judgment de novo. See Cady,
467 F.3d at 1060. Although we rely on the facts submitted by Sacred Heart and
adopted by the district court, see Adams v. Wal-Mart Stores, Inc., 324 F.3d 935, 937
(7th Cir. 2003), we view those facts in the light most favorable to Suarez, see Cady,
467 F.3d at 1060-61.

        If we construe her brief liberally, see Anderson v. Hardman, 241 F.3d 544,
545 (7th Cir. 2001), Suarez appears to dispute the court’s finding that she did not
meet all of the McDonnell Douglas factors. Specifically, Suarez argues that the
district court erred in finding that she was not meeting Sacred Heart’s legitimate
job expectations. She submits for the first time on appeal that she met these
expectations because, for example, she was trained by the manufacturers of the
machines that she operated, she was given the responsibility of training new
employees, and she received regular salary increases. But none of her assertions
calls into question her admission that her errors could have posed a risk to patient
care and laboratory accreditation. Because of the serious nature of these
undisputed risks, as well as the warnings she had been given, it was proper for the
court to find that she did not meet Sacred Heart’s legitimate job expectations.

       Suarez also suggests that the district court erred in its analysis of the
legitimate-expectations prong by disregarding evidence of a successful claim for
unemployment benefits that she filed with the Illinois Department of Employment
Security. In that proceeding, the agency determined that she did not engage in
“willful or deliberate act[s]” constituting “misconduct.” But as the district court
noted, the agency made its determination in response to Suarez’s claim for
unemployment benefits, and its conclusion is irrelevant to her age discrimination
claim. The issue here is whether she met Sacred Heart’s legitimate job
expectations, not whether she engaged in misconduct that would justify a denial of
unemployment benefits. See Johnson v. Univ. of Wisconsin-Milwaukee, 783 F.2d
59, 62 (7th Cir. 1986).
No. 07-1036                                                                     Page 4

        Suarez’s failure to establish any single factor of her prima facie case defeats
her discrimination claim. See Bio v. Fed. Express Corp., 424 F.3d 593, 596 (7th Cir.
2005). In any event, Suarez cannot show that Sacred Heart’s decision to fire her
was a pretext for discrimination. Sacred Heart asserts that it discharged her for
poor performance, and she has introduced no evidence to show that this explanation
is a lie. See Burks v. Wis. Dept. of Transp., 464 F.3d 744, 754 (7th Cir. 2006). Thus
the district court’s grant of summary judgment was appropriate.

                                                                          AFFIRMED.